DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance, the prior art fails to disclose or make obvious the limitations of claims 1, 15, and 20, claiming a distributor, alternating device with distributor, or dishwasher therewith an alternating device with distributor, comprising an inlet portion, a distributing hole, and a guide positioned inside the distributor opposite the inlet portion along a first direction to guide the water from a first direction toward a second direction.
The closest prior art of record is that of U.S. Patent Application Publication No. 20140182625 to Lee et al. (Lee).  Lee teaches dishwasher therewith an alternating device with distributor, comprising an inlet portion, and a distributing hole.  Lee does not teach a guide positioned inside the distributor opposite the inlet portion along a first direction to guide the water from a first direction toward a second direction.
The advantage of the current invention over that of the prior art to Lee is that the guide smooths out the transition from one direction of flow to another thereby better maintaining volume as well as pressure which enhances a cleaning effect of the flow of fluid thereof.
Since claims 1, 15, and 20 are allowed, claims 2-14 and 16-20 which depend thereon are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711